Citation Nr: 1512718	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  07-38 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for a left shoulder disability.

2. Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Veteran did not request a hearing before the Board.

During the pendency of the appeal, in a June 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted a separate 20 percent rating for peripheral neuropathy of the left upper extremity, associated with the Veteran's service-connected left army disability. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. During the increased rating period under appeal, the Veteran's left shoulder disability was not manifested by symptomatology more nearly approximating  limitation of motion of the arm to 25 degrees from the side, ankylosis of the scapulohumeral articulation, or fibrous union of the humerus. 

2. During the increased rating period under appeal, the Veteran's peripheral neuropathy of the upper extremity was not manifested by symptomatology more nearly approximating severe paralysis of the radial nerve. 



CONCLUSIONS OF LAW

1. For the increased rating period under appeal, the criteria for an increased rating in excess of 20 percent for a left shoulder disability have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2014).

2. For the increased rating period under appeal, the criteria for an increased rating in excess of 20 percent for a peripheral neuropathy of the left upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.21, 4.120, 4.124a, Diagnostic Code 8514 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). The Veteran was provided with the relevant notice and information in October 2006 and January 2009 letters, after the initial adjudication of the claim for an increased rating for a left shoulder disability from which both claims on appeal arose. VA subsequently cured any timing error by readjudicating the Veteran's claim in an April 2009 Supplemental Statement of the Case. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of that claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's VA treatment records, and administrative and treatment records obtained from the Social Security Administration (SSA). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a September 2011 Remand, the Board requested that the AOJ obtain all outstanding VA treatment records, issue an additional notice to the Veteran, and provide the Veteran with a VA medical examination to determine the current severity of the claimed left shoulder disability. The AOJ performed the development as requested. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2014). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

"The relevant temporal focus for adjudicating an increased rating claim [as opposed to a higher initial rating claim] is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Id. at 509.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 
8 Vet. App. 202 (1995). 	

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in VA's Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").
	
The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of increased ratings. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Analysis

The rating criteria for disabilities of the shoulder are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2014). Diagnostic Codes 5200-5203 distinguish between the major (dominant) extremity and the minor (non-dominant) extremity. See 38 C.F.R. § 4.69 (2014). The medical evidence shows that the Veteran is right handed. Therefore, the criteria referencing the minor extremity are for consideration in this instance. 

During the entire increased rating period under appeal, the Veteran's left shoulder disability has been evaluated under Diagnostic Code 5203, the criteria for impairments of the clavicle of scapula otherwise not listed. Under that criteria, a malunion of the clavicle or scapula may be assigned a 10 percent rating. Nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating. Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating. In cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved. Diagnostic Code 5203 also allows a disability to be rated based on impairment of function of the contiguous joint.

In a December 2004 administrative decision, a SSA administrative law judge determined that the Veteran was disabled due to a primary diagnosis of impingement syndrome of the left shoulder and a secondary diagnosis of osteoarthritis of the bilateral hips.

In an October 2007 VA medical examination report, the Veteran reported having undergone physical therapy to strengthen his left shoulder after a 2002 surgical procedure. The Veteran reported having daily pain in his shoulder and difficulty sleeping due to that pain. The Veteran reported being unable to work since 2002 due to problems with his neck, back, hips, and shoulder, and having functional limitations due to his shoulder alone. The Veteran stated that he currently took narcotic medications for pain relief due to the shoulder, and that said medications left him feeling "hungover" in the morning and dealing with somnolence. The Veteran reported experiencing pain, stiffness, and weakness in the shoulder. The Veteran specifically denied experiencing any deformity, giving way, or instability, yet stated that he experienced episodes of dislocation or subluxation on a more than daily basis. The Veteran indicated experiencing repeated effusion, but denied experiencing inflammation or flare-ups of joint disease. The Veteran reported seing a chiropractor frequently for shoulder adjustments, and reported having increased pain on a weekly basis, lasting for days. The Veteran stated that the instances of increased pain he described were not flare-ups of symptomatology, but rather a part of his regular symptomatology.

Upon examination, the VA examiner noted the Veteran demonstrated forward elevation to 100 degrees, with pain beginning at 80 degrees; abduction to 100 degrees, with pain beginning at 90 degrees; external rotation to 70 degrees, with pain beginning at 70 degrees; and internal rotation to 40 degrees, with pain beginning at 40 degrees. The examiner noted no loss of motion upon repetitive use throughout testing; no loss of bone or part of a bone; no inflammatory arthritis; and no joint ankylosis. Upon X-ray examination, the examiner noted that a surgical excision of the distal left clavicle and that an intact glenohumeral.

The examiner diagnosed degenerative joint disease of the left shoulder, status post two surgical procedures with residual pain, weakness, and loss of motion. The examiner indicated that the disability would cause mild effects on shopping, travelling, feeding, bathing, dressing, toileting, and grooming; moderate effects on exercise, sports, and recreation; and severe effects on chores. 

In a July 2008 VA physical therapy record, a VA examiner diagnosed the Veteran as having rotator cuff tendinopathy and scapular instability of the left shoulder. The examiner indicated that the Veteran had marked weakness of the parascapular musculature.

In a March 2012 VA medical examination report, the Veteran reported having daily pain and difficulty sleeping due to his left shoulder disability. The Veteran reported being unable to work since 2002 due to problems with his neck, back, hips, and shoulder, and having functional limitations due to his shoulder alone. The Veteran indicated that he was unable to lift or pull with the left shoulder, experienced weakness while grasping objects with his left hand, and had numbness in the left hand and arm. The Veteran stated that he currently took narcotic medications for pain relief due to the shoulder, and that said medications left him feeling "hungover" in the morning and dealing with somnolence.

Upon examination, the VA examiner noted the Veteran demonstrated forward elevation to 80 degrees, with pain beginning at 80 degrees; and abduction to 90 degrees, with pain beginning at 90 degrees. The examiner stated that the disability caused the Veteran to experience less movement than usual, weakened movement, excess fatigability, and pain on movement. The examiner indicated that the Veteran did not experience any additional loss of range of motion upon repetitive testing. The examiner stated that the Veteran did not have localized pain on palpation of the shoulder, guarding of either shoulder, or ankylosis of the shoulder joint. The examiner found that the Veteran had strength on abduction and forward flexion of the shoulder measuring a three on a scale of five. The examiner wrote that there was a history of frequent recurrent dislocation/subluxation of the glenohumeral/scapulohumeral joint, but no guarding of movements. The examiner further stated that the disability did not cause functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis. The examiner noted that the disability would cause weakness of the left arm and limited range of motion, thereby affecting the Veteran's ability to work. 

The examiner diagnosed degenerative joint disease of the left shoulder.

During the interview, the Veteran also reported experiencing numbness and tingling in his left arm, especially when lying on his side. The Veteran described experiencing flare-ups of symptomatology whenever he put pressure on his left arm. 

Upon examination, the examiner noted that the Veteran experienced mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the left upper extremity related to peripheral neuropathy symptomatology. The examiner further found that the Veteran experienced strength of four out of five in left elbow flexion and extension, left wrist flexion and extension, grip of the left hand, and pinch with the left thumb to index finger. The examiner found no evidence of muscle atrophy. The examiner reported that the Veteran had hypoactive deep tendon reflexes of the left biceps, triceps, and brachioradialis. The examiner indicated that light touch, Phalen's sign, and Tinel's sign testing were negative. 

The examiner found that the Veteran had mild peripheral neuropathy of the left upper extremity. The examiner noted that the disability would cause numbness and tingling in the left arm and hand, with weakened hand grasp, thereby affecting the Veteran's ability to work. 

Entitlement to a disability rating in excess of 20 percent for the service-connected left shoulder disability is not warranted. The 20 percent rating currently assigned is the highest rating permitted under the criteria listed at Diagnostic Code 5203. Reviewing other potentially applicable Diagnostic Codes, during the increased rating period, the objective medical evidence did not contain any report suggesting that the Veteran's range of motion of his left arm was limited to 25 degrees from his side, as suggested in the criteria for a next higher rating under Diagnostic Code 5201. Moreover, the record contains no report suggesting that the Veteran experienced conditions more nearly approximating ankylosis of the scapulohumeral articulation, as required for any rating under Diagnostic Code 5200. The Veteran's left shoulder disability also did not result in symptomatology more nearly approximating that of a fibrous union of the humerus, as required for a next higher rating under Diagnostic Code 5202. 38 C.F.R. § 4.71a. 

When assigning a disability rating for an orthopedic disorder, the Board must consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement, to include upon flare-up. See DeLuca, 8 Vet. App. at 206-07. Throughout the increased rating period, the Veteran has reported experiencing pain in his left shoulder, especially upon movement. However, the record contains no evidence, either lay or medical, suggesting that the Veteran's left shoulder disability symptomatology, even upon flare-ups, more nearly approximated the limitation of motion of the arm to 25 degrees from the side, ankylosis of the scapulohumeral articulation, or fibrous union of the humerus required for a higher rating under any applicable diagnostic code. Id.; see also 38 C.F.R. § 4.71a.

Regarding the peripheral neuropathy disability, under Diagnostic Code 8514, incomplete paralysis of the radial nerve is evaluated as 20 percent disabling for the minor limb if found to be mild, 20 percent for the minor limb if found to be moderate, and 40 percent for the minor limb if the condition is found to be severe. Complete paralysis is evaluated as 60 percent for the minor limb for drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger, or where the patient cannot extend the hand at the wrist, extend the proximal phalanges of the fingers, extend the thumb, or make lateral movement of the wrist, or where there is supination of the hand, weakened extension and flexion of the elbow, or where loss of synergetic motion of extensors seriously impairs the hand grip, or where total paralysis of the triceps occurs only as the greatest rarity. 38 C.F.R. § 4.124a.

For the increased rating period, the Veteran's peripheral neuropathy of the left upper extremity symptomatology did not more nearly approximate the severe symptomatology required for a next higher rating under any applicable diagnostic code. The Veteran has reported experiencing numbness and tingling in the left arm, especially when pressure was placed upon it. The examiner noted upon physical examination that the Veteran had a slight loss of strength of the left elbow, left wrist, and left hand, but no muscle atrophy of the left upper extremity. The examiner also reported that the Veteran had hypoactive deep tendon reflexes of the left biceps, triceps, and brachioradialis. The examiner noted that such symptoms were best described as mild. Based on this evidence, the Veteran's symptomatology did not more nearly approximate the severe symptomatology for a next higher rating under Diagnostic Code 8514. In reviewing all other potentially applicable Diagnostic Codes used in rating peripheral neuropathy of the upper extremity, all require symptomatology more nearly approximating severe peripheral neuropathy for the granting of a rating in excess of 20 percent. See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516, 8517, 8518, 8519. Therefore, the evidence weighs against the claim for an increased rating in excess of 20 percent for peripheral neuropathy of the left upper extremity. 

For the entire increased rating period under appeal, the disability picture for the Veteran's left shoulder disability has not more nearly approximated the criteria for an increased rating in excess of 20 percent. Likewise, for the increased rating period, the disability picture for the Veteran's left shoulder disability has not more nearly approximated the criteria for an increased rating in excess of 20 percent. As the evidence weighs against the Veteran's claims for increased ratings, the benefit of the doubt rule is not applicable in either instance. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Extraschedular Ratings

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's left shoulder and peripheral neuropathy of the left upper extremity disabilities. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected left shoulder disability, turning to the first step of the extraschedular analysis, for the entire increased rating period, all the symptomatology and impairment caused by the Veteran's left shoulder disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 5203, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's left shoulder disability has been manifested by impairment of function of the arm, due to pain, resulting in limitation of flexion of the minor arm to approximately shoulder level. 38 C.F.R. § 4.71a. 

Regarding the Veteran's service-connected peripheral neuropathy of the left upper extremity disability, turning to the first step of the extraschedular analysis, for the entire increased rating period, all the symptomatology and impairment caused by the Veteran's peripheral neuropathy disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 8514, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's peripheral neuropathy disability has been manifested by mild symptoms, resulting in pain, tingling, and a slight loss of strength in the hand, elbow, and wrist. 38 C.F.R. § 4.124a. 

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluations contemplate the symptomatology of the disabilities on appeal, the Board need not determine whether there are exceptional disability pictures that exhibit other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's disabilities, the Board is not required to remand these issues to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of 20 percent for a left shoulder disability is denied.

An increased rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied. 


REMAND

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1. Refer the claim for a total disability rating for compensation based on individual unemployability to VA's Director of Compensation and Pension Service for extraschedular consideration. In reviewing the evidence, the Director is requested to consider:

a. The SSA determination, finding the Veteran disabled, primarily due to his left shoulder disability; and

b. The March 2012 VA medical examination report, in which the examiner noted that the Veteran's service-connected left shoulder and peripheral neuropathy disabilities would affect the Veteran's ability to work. 

2. Thereafter, readjudicate the claims for entitlement to a TDIU. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


